Citation Nr: 0608840	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


Entitlement to an increased (compensable) rating for flat 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1998 to 
January 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
flat feet and assigned a noncompensable rating.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  On his substantive appeal received 
in April 2004, the veteran withdrew all issues on appeal 
except for his increased-rating claim for flat feet.

In May 2005, to support his claim, the veteran testified at a 
hearing at the RO chaired by the undersigned.  A transcript 
of the proceeding is of record.


FINDINGS OF FACT

The veteran's flat feet have been manifested, primarily, by 
complaints of foot pain and tenderness bilaterally, without 
weight-bearing lines are over or medial to the great toes, 
inward bowing of the tendo Achillis or pain on manipulation 
of the feet.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5276 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letters sent in November 2002 
and May 2004, as well as the March 2004 statement of the case 
(SOC), adequately informed the veteran of the information and 
evidence needed to substantiate his claim for a higher 
increased rating, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was told to submit 
evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
not accomplished.  However, the RO sent the veteran adequate 
notice in May 2004, after the initial denial of the claim.  

The May 2004 letter essentially explained the type of 
evidence that needed to be submitted for him to prevail on 
the claim for an increased rating, i.e., evidence which would 
show that his condition has worsened, what evidence he should 
submit, and what evidence the RO would obtain for him.  He 
was also told to submit all pertinent evidence he had in his 
possession.  Finally, the veteran has been provided a hearing 
before an Acting Veterans Law Judge.  

So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2005).  
The record reflects that the RO obtained the veteran's 
service medical records,  and post-service medical records 
identified by the veteran.  The veteran has been provided 
several medical examinations.  As such, the record is 
sufficient for a decision.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher rating, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for a 
higher rating.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.  


II.  Governing Laws, Regulations and Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his flat feet, the Board must 
consider his possible entitlement to "staged" ratings to 
compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  

The veteran's service-connected flat feet have been rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5276.

Under the criteria of DC 5276, a noncompensable rating is 
warranted for mild bilateral pes planus with symptoms which 
are relieved by built-up shoes or arch supports.  A 10 
percent rating requires moderate bilateral pes planus where 
the weight-bearing lines are over or medial to the great 
toes, and there is inward bowing of the tendo Achillis and 
pain on manipulation and use of the feet.  A 30 percent 
rating requires severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use of the feet, 
indications of swelling of the feet, and characteristic 
callosities.  A 50 percent rating requires pronounced 
bilateral pes planus manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a.

The veteran notes that he has sharp pains when he walks for a 
prolonged period.  He stated that he cannot stand for long 
periods.  He must use shoe inserts.  He also maintains that 
he cannot participate in sports as he used to.  He noted that 
two surgeries were performed on his left foot in service.  

Considering the evidence of record in light of the above- 
noted criteria, the Board finds that an initial compensable 
rating for bilateral pes planus is not warranted.

During service, the veteran underwent a left calcaneal ostomy 
and left fifth toe arthroplasty.  The post-service evidence 
of record, VA examinations in February 2003 and March 2004 
indicates flat feet that can be characterized as no more than 
mild.  There was no deformity of either foot, no squeeze 
tenderness, and no calluses found on March 2004 VA 
examination.  In addition, the veteran's gait was normal and 
he did not walk gingerly.  These findings are consistent with 
no more than a noncompensable rating for bilateral pes 
planus.  The clinical findings in the record simply do not 
indicate that the pes planus warrants an initial 10 percent 
rating, as there was clearly no showing of moderate 
disability manifested by weight- bearing lines that were over 
or medial to the great toes, inward bowing of the tendo 
Achillis, and pain on manipulation and use of the feet.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Diagnostic Code 
5276 is not, however, based on limitation of motion, and 
incorporates all of the functional limitations resulting from 
the foot disability.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Consideration of the functional limitations does 
not, therefore, result in entitlement to a higher rating.

Although the veteran is competent to testify as to his 
symptoms and to the existence of his flat feet, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion on the severity 
of the flat feet.  See Espiritu v. Derwinski, 2 Vet App 492 
(1992).

For the foregoing reasons, the Board finds that an initial 
compensable rating for flat feet is not warranted, and the 
claim must be denied.  As the noncompensable rating 
represented the greatest degree of impairment shown from the 
effective date of the grant of service connection on January 
7, 2001, to the present, there is no basis for staged rating 
pursuant to Fenderson.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also 


Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

The claim for an increased rating for flat feet is denied.






____________________________________________
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


